                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

 ROBERT E. WOODWARD,                   )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               5:19-cv-00118-MR
                                       )
                 vs.                   )
                                       )
 DANITA SMALL, et al,,                 )
                                       )
             Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 31, 2020 Order.

                                               August 31, 2020




         Case 5:19-cv-00118-MR Document 9 Filed 08/31/20 Page 1 of 1
